United States Court of Appeals
                      For the First Circuit

No. 12-1091

                         XIAN TONG DONG,

                           Petitioner,

                                v.

              ERIC H. HOLDER, JR., ATTORNEY GENERAL,

                           Respondent.


              PETITION FOR REVIEW OF AN ORDER OF THE

                   BOARD OF IMMIGRATION APPEALS



                              Before

                    Thompson, Selya and Lipez,
                          Circuit Judges.



     Nathan Weill and Law Office of Nathan Weill on brief for
petitioner.
     Stuart F. Delery, Acting Assistant Attorney General, Civil
Division, Terri J. Scadron, Assistant Director, and Shahrzad
Baghai, Trial Attorney, Office of Immigration Litigation, Civil
Division, on brief for respondent.



                         October 3, 2012
          SELYA, Circuit Judge.       This case requires us to decide,

for the first time, whether 8 U.S.C. § 1101(a)(42)(B), a statute

enacted to pave the way for asylum for victims of China's coercive

population control policies, extends automatically to a spouse of

a person forced to undergo an abortion.        We join several of our

sister circuits in holding that it does not.

          The   issue   arises   in     connection   with    the   asylum

application of Xian Tong Dong, a Chinese national, who seeks to

remain in the United States because of, among other things, his

wife's forced abortion.   Before us, he solicits judicial review of

a final order of the Board of Immigration Appeals (BIA) denying him

asylum and decreeing his removal to his homeland.           After careful

consideration, we reject his petition.

          The record reflects that the petitioner entered the

United States without inspection in March of 2006.           The Chinese

government previously had forced his wife to undergo an abortion,

and he hoped to send for her and their son after gaining permission

to remain.

          The petitioner applied for asylum on October 10, 2006.

Federal authorities responded by instituting removal proceedings

and referring his case to the immigration court.            The case was

heard on the merits by an immigration judge (IJ) on December 2,

2009.   In the interim, the petitioner became involved with the

Chinese Evangelical Church in Boston, Massachusetts.               He was


                                  -2-
baptized there in April of 2009.           He expanded the grounds on which

he sought asylum to include a fear of religious persecution.

              In the immigration court, the petitioner testified that,

consonant     with the    Chinese   government's          repressive    population

control policies, his wife was fitted with an intrauterine device

(IUD) after the birth of their first child.1                Flouting government

policy, she had the IUD removed by a privately retained physician.

The couple thereafter conceived a second child.                    When Chinese

authorities became aware of the pregnancy, they subjected the

petitioner's wife to a forced abortion in 2005.                        This event,

according to the petitioner, prompted him to leave China and come

to the United States.

              The Attorney General has discretion to grant asylum to

any   alien    who   establishes    that    he   is   a    refugee.      8   U.S.C.

§ 1158(b)(1).        At the end of the petitioner's hearing, he argued

that he was entitled to per se refugee status under 8 U.S.C.

§ 1101(a)(42)(B) as "a person who has been forced to abort a

pregnancy." The IJ rejected this argument, holding that the spouse

of a person who has been physically subjected to a forced abortion

is not entitled to refugee status per se.

              Alternatively, the petitioner argued that he was entitled

to asylum on a different ground; he posited that repatriation would



      1
       We note that the IJ found the petitioner's testimony to be
generally credible.

                                      -3-
subject him to persecution because his new found Evangelical

Christian beliefs would compel him to attend an unsanctioned church

(which, in turn, would leave him open to arrest).      The IJ rejected

this argument as well.      She concluded that the evidence in the

record   indicated   that   the   Chinese   government's    handling   of

unsanctioned churches varied widely in different regions of the

country, and that the petitioner had not introduced evidence

sufficient to show that he was likely to be targeted by the

government. Thus, the petitioner had failed to carry his burden of

showing a well-founded fear of persecution on account of his

religion.   See Jiang v. Gonzales, 474 F.3d 25, 30 (1st Cir. 2007).

            After the IJ denied the petitioner's application for

asylum and ordered his removal, the petitioner appealed.         The BIA

affirmed.    This timely petition for judicial review followed.

            In the ordinary course, judicial review in immigration

matters focuses on the final order of the BIA.             See Amouri v.

Holder, 572 F.3d 29, 33 (1st Cir. 2009).       But where, as here, the

BIA accepts the IJ's findings and reasoning yet adds its own gloss,

we review the two decisions as a unit.       See Gilca v. Holder, 680

F.3d 109, 114 (1st Cir. 2012).

            The main event in this case is the petitioner's claim for

per se refugee status under 8 U.S.C. § 1101(a)(42)(B).           Because

this claim raises a question of statutory interpretation, it

engenders de novo review, "albeit with some deference to the


                                   -4-
[agency's]       reasonable         interpretation        of     the        statutes     and

regulations that fall within its purview."                         Carvalho-Frois v.

Holder, 667 F.3d 69, 72 (1st Cir. 2012).

               Section 1101(a)(42)(B) states in pertinent part that the

term "refugee" shall include "a person who has been forced to abort

a   pregnancy     or    to   undergo        involuntary        sterilization."           The

petitioner argues that a man whose wife is forced to abort a child

loses the child in the same way as the mother and, thus, has been

forced    to    abort   a    pregnancy.           Based   on    this    reasoning,       the

petitioner       asserts     that     the    plain      language       of    the   statute

encompasses a person — like himself — whose spouse experienced a

forced abortion at the hands of the government.

               The petitioner's assertion has a certain superficial

appeal.    But in rebuffing this assertion, both the BIA and the IJ

relied on the Attorney General's contrary interpretation of the

statute.       See Matter of J-S, 24 I&N Dec. 520, 536 (BIA 2008)

(opinion of       Attorney     General).           We   turn,    therefore,        to   this

quandary.

               The relevant statute speaks only of "a person who has

been forced to abort a pregnancy," 8 U.S.C. § 1101(a)(42)(B).

Under a natural reading, the focus is on persons targeted for a

procedure, not upon the results of the procedure. Put another way,

the statutory language appears unambiguously to refer only to the

person who actually undergoes the procedure, not to the spouse of


                                            -5-
that person. Two courts of appeals have unreservedly embraced this

plain-language construction. See Lin-Zheng v. Att'y Gen., 557 F.3d

147, 157 (3d Cir. 2009); Shi Liang Lin v. U.S. Dep't of Justice,

494 F.3d 296, 309 (2d Cir. 2007).        Two others have agreed with the

plain-language interpretation, but in an abundance of caution have

gone on to discuss the Attorney General's interpretation.          See Yi

Ni v. Holder, 613 F.3d 415, 425-26 (4th Cir. 2010); Yu v. U.S.

Att'y Gen., 568 F.3d 1328, 1332-33 (11th Cir. 2009).

             We too hold that the plain language of the statute

defeats the petitioner's claim.      But even if we assume — favorably

to the petitioner — that the statutory text, read charitably, might

admit   of   some   conceivable   ambiguity,   the   Attorney   General's

interpretation would demand the same result.

             To begin, 8 C.F.R. § 1003.1(h)(1)(i) authorizes the

Attorney General to direct the BIA to refer specific cases to him

for review and determination.        Given this unfettered grant of

authority to usurp the BIA — an authority that the Attorney General

exercised in Matter of J-S — the Attorney General's interpretation

of the statute is entitled to Chevron deference.            See INS v.

Aguirre-Aguirre, 526 U.S. 415, 424-25 (1999); Chevron, U.S.A., Inc.

v. Natural Res. Def. Council, Inc., 467 U.S. 837, 842-43 (1984);

see also Naeem v. Gonzales, 469 F.3d 33, 36 (1st Cir. 2006)

(explaining that judicial review of the Attorney General's formal

interpretation of an immigration statute is entitled to Chevron


                                   -6-
deference). This means, in effect, that if the statute in question

is   ambiguous,   an    inquiring court        must defer      to    the    Attorney

General's reasonable construction of it.               See Chevron, 467 U.S. at

843; Naeem, 469 F.3d at 36.

            In Matter of J-S, the Attorney General, relying heavily

on a textual analysis of section 1101(a)(42)(B), rejected an

expansive interpretation of the statute that would have dictated

spousal eligibility.           Matter of J-S, 24 I&N Dec. at 528.                The

Attorney General's interpretation hewed to the letter of the

statute.      To cinch matters, he fortified this plain-language

construction with convincing comparisons to other provisions of the

Immigration    and     Nationality      Act.     One    such   provision       limns

particular circumstances under which a spouse may be eligible for

asylum.    Id. at 529-30 (citing 8 U.S.C. § 1158(b)(3)).                     Another

requires every applicant for asylum establish "his or her own

eligibility."     Id. at 530 (emphasis in original) (citing 8 U.S.C.

§ 1158(b)(1)(B)).

            Four of our sister circuits (including two that held the

plain language of the statute to be controlling) have addressed the

Chevron    question     that    faces   us     today.     They      have,    without

exception, concluded that the Attorney General's interpretation of

section 1101(a)(42)(B) is both reasonable and worthy of deference.

See Yi Ni, 613 F.3d at 425; Nai Yuan Jiang v. Holder, 611 F.3d

1086, 1097 (9th Cir. 2010); Shou Wei Jin v. Holder, 572 F.3d 392,


                                        -7-
397 (7th Cir. 2009); Yu, 568 F.3d at 1332-33.          No court has either

rejected the Attorney General's interpretation of the statute or

thereafter given its imprimatur to the strained reading that the

petitioner espouses.

           To be sure, the Attorney General took great care to make

certain that his interpretation of section 1101(a)(42)(B) "does not

explicitly exclude spouses from its purview."           Matter of J-S, 24

I&N Dec. at 530.      But a spouse must show some special circumstance

— that is, something more than his relationship to the recipient of

a forced abortion — in order to avail himself of this caveat.

Here, however, the petitioner has made no such showing.            Indeed,

the agency in this case considered (and found inapplicable) other

provisions of section 1101(a)(42)(B) that might have allowed the

petitioner to qualify as a per se refugee.        Along these lines, the

petitioner could have adduced evidence to show that he had a well-

founded fear of, say, forced sterilization or persecution for

resisting a coercive population control program.             See 8 U.S.C.

§ 1101(a)(42)(B).       But the petitioner did not offer any such

evidence, nor has he made any such argument.

           That ends this aspect of the matter.         We agree with the

other courts of appeals that have mulled the question: given the

language   of   the   relevant   statute   and   the   Attorney   General's

reasonable interpretation of it, we hold that the agency did not

err in refusing to grant the petitioner per se refugee status on


                                    -8-
the basis that the Chinese government had compelled his wife to

undergo a forced abortion.

          We proceed next to the agency's determination that the

petitioner did not carry his burden of proving a well-founded fear

of religious persecution sufficient to warrant asylum.     We review

such determinations under the familiar substantial evidence rule.

See Ruiz v. Mukasey, 526 F.3d 31, 35 (1st Cir. 2008).          "This

standard requires us to accept all findings of fact so long as they

are supported by reasonable, substantial, and probative evidence on

the record considered as a whole."       Gilca, 680 F.3d at 114

(internal quotation marks omitted); see 8 U.S.C. § 1252(b)(4)(B).

"This is not a petitioner-friendly standard of review; a reversal

is appropriate only when the record evidence points unerringly to

a conclusion different from that reached by the BIA."      Ruiz, 526

F.3d at 35 (internal quotation marks omitted); see INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992).

          "An asylum-seeker bears the burden of proving that he is

a refugee within the meaning of the immigration laws."   Jiang, 474

F.3d at 30.   Pursuant to 8 U.S.C. § 1101(a)(42)(A), an alien may

achieve refugee status based on a well-founded fear of persecution

if "there is a pattern or practice in his or her country of

nationality . . . of persecution of a group of persons similarly

situated to the applicant on account of . . . religion."    8 C.F.R.

§ 1208.13(b)(2)(iii)(A).


                               -9-
               In this case, the petitioner's evidence suggests that

there are important differences between sanctioned and unsanctioned

Protestant churches in China.         For example, the Chinese government

requires sanctioned churches to exalt the Communist Party over God,

to instruct members to uphold Marxism, Leninism and Mao Zedong

thought, and to withhold baptism for those under the age of 18.2

The petitioner, who became an Evangelical Christian after he fled

from       China,   maintains   in   his   brief   that   he   regarded   these

restrictions as inconsistent with the principles of his faith — a

circumstance that, upon repatriation, would impel him to join an

unsanctioned church.

               Here, however, the petitioner's evidence of potential

persecution based on this religious choice is neither specific to

his own circumstances nor localized to the region in China from

which he hails.         Such a specific link is normally a necessary

element of a claim based on a fear of future persecution.                  See,

e.g., Lopez Perez v. Holder, 587 F.3d 456, 461-62 (1st Cir. 2009);

Seng v. Holder, 584 F.3d 13, 19-20 (1st Cir. 2009); Raza v.

Gonzales, 484 F.3d 125, 129 (1st Cir. 2007).

               At any rate, the petitioner's attempt to establish a

pattern and practice of persecution of Evangelical Christians is

unpersuasive.        His evidence in this respect consists primarily of


       2
       These directives apparently are anathema to Evangelical
Christian churches, and those churches apparently operate in China
only as unsanctioned churches.

                                      -10-
information about some generalized trends in China, gleaned from a

variety of reports published by the State Department and the United

States Commission on International Freedom.            One of these reports

estimates that between fifty and seventy million Chinese Christians

practice in unsanctioned churches, even though varying degrees of

government-instigated or government-tolerated harassment exist.

Another   report   mentions      sporadic   incidents      of   members    of

unsanctioned churches being incarcerated for "re-education through

labor" for engaging in illegal religious activities.

           Although these carefully selected evidentiary excerpts

hint at a multitude of problems, they are not enough to compel a

finding   that   the    petitioner   harbors    a    well-founded   fear   of

religious persecution. The reports to which the petitioner alludes

tell us very little about the prevalence or severity of harassment;

they tell us even less about the likelihood that the petitioner, if

repatriated, would be exposed to harassment that rises to the level

of persecution.    Cf. Bocova v. Gonzales, 412 F.3d 257, 263 (1st

Cir. 2005)   (holding     that   mistreatment       rises to the    level of

persecution when it is "systematic rather than reflective of a

series of isolated incidents" and concluding that two instances of

police brutality and one threat did not amount to persecution under

this standard).        We have said before, and today reaffirm, that

overview reports, such as the ones upon which the petitioner

relies, "do very little to substantiate" claims of persecution as


                                     -11-
they     do   not    ordinarily     "either   directly   or   by    reasonable

implication, connect these foibles with the petitioner's particular

situation." Lopez Perez, 587 F.3d at 461. "Without some specific,

direct, and credible evidence relative to [the petitioner's] own

situation," the nexus between the petitioner and                the reports'

generalized depictions are too speculative to compel a finding of

persecution.        Seng, 584 F.3d at 19-20.

              In all events, the 2008 Department of State Human Rights

Report    makes     manifest   that   "[l]ocal   authorities'      handling    of

unregistered Protestant groups varie[s] in different regions of the

country." Relatedly, the report notes that "freedom to participate

in religious activities [has] continued to increase in many areas"

of China. Thus, the report explains, persecution on this ground is

subsiding.      The report goes on to explain that "in some regions

unregistered groups or house churches with hundreds of members

me[e]t openly, with full knowledge of [the] authorities."                     The

documentary evidence relied on by the petitioner concedes the

existence of these trends.

              To sum up, the evidence, taken as a whole, comprises a

mixed bag.        The BIA and the IJ were, therefore, free to attach

substantial weight to those portions of the evidence that undercut

the petitioner's claim.           See Negeya v. Gonzales, 417 F.3d 78, 84

(1st Cir. 2005).




                                       -12-
          The short of it is that the evidence in the record did

not compel the agency to find that the petitioner had carried his

burden of proving an objectively reasonable and well-founded fear

of religious persecution.       After all, the petitioner offered no

"specific, direct, and credible evidence relative to [his] own

situation," Seng, 584 F.3d at 19, as required by our precedents.

Given   the   chiaroscuro    nature   of   the   record,   the   agency's

determination that the petitioner failed to carry his burden of

establishing that he, in particular, would likely be subject to

religious persecution should he be repatriated, is supported by

substantial evidence.       See, e.g., Chen v. Holder, 675 F.3d 100,

107-08 (1st Cir. 2012).

          We add a coda.        The petitioner's claim of religious

persecution has a peculiar twist: he did not convert to Evangelical

Christianity until after his arrival in the United States.          Other

courts have considered the implications of this cart-before-the-

horse scenario and have indicated that it carries with it a need

for the alien to prove certain additional facts.             See, e.g.,

Hongsheng Leng v. Mukasey, 528 F.3d 135, 138 (2d Cir. 2008) ("[T]o

establish eligibility for relief based exclusively on activities

undertaken after his arrival in the United States, an alien must

make some showing that authorities in his country of nationality

are (1) aware of his activities or (2) likely to become aware of

his activities."); Sui Jing Zhang v. Att'y Gen., ___ Fed. App'x


                                  -13-
___, ___ (3d Cir. 2012) [No. 12-1510, slip op. at 3] (similar).   We

take no view on this issue because, in all events, the petitioner's

claim of religious persecution fails on other grounds.

          We need go no further.3     For the reasons elucidated

above, we deny the petition for judicial review.



So Ordered.




     3
       The petitioner's argument that the BIA gave insufficient
consideration   to   the   distinction   between   sanctioned   and
unsanctioned churches does not alter this conclusion.          This
distinction is irrelevant to the question of whether the petitioner
forged a nexus between whatever generalized problems existed and
his own situation.

                               -14-